Exhibit 10.18

 

 

CLEARWATER PAPER CORPORATION

BENEFITS PROTECTION TRUST AGREEMENT

(Effective December 16, 2008)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

SECTION 1. DEFINITIONS

   1

SECTION 2. CREATION OF TRUST; CONTRIBUTIONS

   4

SECTION 3. PAYMENTS FROM THE TRUST

   6

SECTION 4. MANAGEMENT OF TRUST ASSETS

   8

SECTION 5. POWERS OF TRUSTEE

   10

SECTION 6. TAXES, EXPENSES AND COMPENSATION OF TRUSTEE

   12

SECTION 7. RECORDS AND ACCOUNTING

   12

SECTION 8. INDEMNIFICATION

   12

SECTION 9. ADMINISTRATION OF THE PLANS; COMMUNICATIONS

   13

SECTION 10. RESIGNATION OR REMOVAL OF TRUSTEE

   13

SECTION 11. AMENDMENT OF AGREEMENT; TERMINATION OF TRUST

   15

SECTION 12. GOVERNING LAW; SEVERABILITY

   15

 

i



--------------------------------------------------------------------------------

CLEARWATER PAPER CORPORATION

BENEFITS PROTECTION TRUST AGREEMENT

Effective December 16, 2008

This Trust Agreement, by and between CLEARWATER PAPER CORPORATION, a Delaware
corporation (the “Corporation”) and U.S. BANK NATIONAL ASSOCIATION (the
“Trustee”), is effective as of December 16, 2008.

WITNESSETH:

Whereas the Corporation has adopted the nonqualified deferred compensation
plans, programs and policies and has entered into the contracts listed on
Schedule 1 (collectively, the “Plans”) and may adopt or enter into other such
plans, programs, policies and contracts which will be listed from time to time
on Schedule 1; and

Whereas the Corporation’s obligations pursuant to the Plans are not funded or
otherwise secured and the Corporation desires to take steps to assure that,
subject to the claims of the Corporation’s general creditors, the future payment
of amounts under the Plans will not be improperly withheld in the event that a
Change of Control (as hereinafter defined) of the Corporation should occur;

Whereas the Corporation wishes to establish a trust (hereinafter called a
“Trust”) and to contribute to the Trust assets that shall be held therein,
subject to the claims of the Corporation’s creditors in the event of the
Corporation’s Insolvency, as defined herein, until paid to participants and
beneficiaries of the Plans in such manner and at such times as specified in the
Plans;

Whereas, it is the intention of the parties that this Trust shall constitute an
unfunded arrangement and shall not affect the status of the Plans as unfunded
plans maintained for the purpose of providing deferred compensation for a select
group of management or highly compensated employees for purposes of Title I of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”);

Whereas, it is the intention of the Corporation to make contributions to the
Trust to provide itself with a source of funds to assist it in the meeting of
its liabilities under the Plans;

Now, Therefore, the Corporation and the Trustee hereby establish the Trust and
agree that the Trust shall be comprised, held, and disposed of as follows:

SECTION 1.    DEFINITIONS

(a)            “Benefit Commitments” means:

(i)             all benefits that are accrued or payable (whether on a current
or deferred basis) under the Plans as of the date of the Change of Control and

 

1



--------------------------------------------------------------------------------

(ii)            all benefits that may become payable under the Plans as in
effect on the date of the Change of Control as a result of termination of a
participant’s employment after such Change of Control, as described in
Section 2(d).

(b)            “Change of Control” means:

        (i)        Upon consummation of a merger or consolidation involving the
Corporation (a “Business Combination”), in each case, unless, following such
Business Combination,

(A)        all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the then outstanding shares of common stock
of the Corporation (the “Outstanding Common Stock”) and the then outstanding
voting securities of the Corporation entitled to vote generally in the election
of directors (the “Outstanding Voting Securities”) immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the corporation or other entity
resulting from such Business Combination (including, without limitation, a
corporation or other entity which as a result of such transaction owns the
Corporation either directly or through one or more subsidiaries),

(B)        no individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act)) (a “Person”) (excluding any corporation or other entity
resulting from such Business Combination or any employee benefit plan (or
related trust) sponsored or maintained by the Corporation or any of its
subsidiaries or such other corporation or other entity resulting from such
Business Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then outstanding shares of common stock or common equity of
the corporation or other entity resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation or other entity except to the extent that such ownership is based on
the beneficial ownership, directly or indirectly, of Outstanding Common Stock or
Outstanding Voting Securities immediately prior to the Business Combination, and

(C)        at least a majority of the members of the board of directors or
similar governing body of the corporation or other entity resulting from such
Business Combination were members of the Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

(ii)       On the date that individuals who, as of 11:59 p.m. (Pacific) on the
date of the Distribution, constitute the Board of Directors (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board of
Directors; provided, however, that any individual who becomes a member of the
Board on or subsequent to the day

 

2



--------------------------------------------------------------------------------

immediately following the date of the Distribution whose election, or nomination
for election by the Corporation’s stockholders, was approved by a vote of at
least a majority of the members of the Board then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for purposes of this proviso, any such individual whose
appointment to the Board occurs as a result of an actual or threatened election
contest with respect to the election or removal of a member or members of the
Board, an actual or threatened solicitation of proxies or consents or any other
actual or threatened action by, or on behalf of, any Person other than the
Incumbent Board; or

(iii)      Upon the acquisition on or after the date of the Distribution by any
Person of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 30% or more of either

(A)  the then Outstanding Common Stock, or

(B)  the combined voting power of the Outstanding Voting Securities;

provided, however, that the following acquisitions shall not be deemed to be
covered by this paragraph (iii):

(I)        any acquisition of Outstanding Common Stock or Outstanding Voting
Securities by the Corporation,

(II)       any acquisition of Outstanding Common Stock or Outstanding Voting
Securities by any employee benefit plan (or related trust) sponsored or
maintained by the Corporation, or

(III)      any acquisition of Outstanding Common Stock or Outstanding Voting
Securities by any corporation pursuant to a transaction which complies with
clauses (A), (B) and (C) of Section 1(b)(i); or

(iv)      Upon the consummation of the sale, lease or exchange of all or
substantially all of the assets of the Corporation; or

(v)       Upon the approval by the stockholders of the Corporation of a complete
liquidation or dissolution of the Corporation.

(c)            “Corporation” means Clearwater Paper Corporation, a Delaware
corporation, and its successor and assigns.

(d)            “Distribution” means the distribution by Potlatch Corporation to
its stockholders of all of the outstanding shares of the common stock of the
Corporation then owned by Potlatch Corporation, pursuant to the Separation and
Distribution Agreement between Potlatch Corporation and the Corporation.

 

3



--------------------------------------------------------------------------------

(e)            “Independent Administrator” means an independent professional
benefits consulting or administrative firm appointed pursuant to Section 3(b).

(f)            “Insolvent” and “Insolvency” means that the Corporation is unable
to pay its debts as they become due or is subject to a pending proceeding as a
debtor under the United States Bankruptcy Code.

(g)            “Participants” mean the active and former directors and employees
of the Corporation or its subsidiaries or affiliates who are entitled to
benefits under the Plans.

(h)            “Plans” mean the nonqualified plans, programs, policies and
contracts listed on Schedule 1 adopted or maintained by the Corporation or a
subsidiary or affiliate of the Corporation. The Corporation may from time to
time add to or delete items from Schedule 1 by notifying the Trustee in writing;
provided, however, that no such change to Schedule 1 may be made after a Change
of Control has occurred. The Corporation shall provide the Trustee with a
current copy of each Plan and any amendments thereto.

(i)             “Trust” means the Clearwater Paper Corporation Benefits
Protection Trust established pursuant to this Agreement.

(j)             “Trustee” means U.S. Bank National Association, or any successor
trustee appointed pursuant to Section 10.

(k)            “Trust Fund” means all moneys, securities and other property held
by the Trustee under the Trust.

SECTION 2.    CREATION OF TRUST; CONTRIBUTIONS

(a)            Concurrently with the execution of this Agreement, the
Corporation hereby deposits with the Trustee in trust $100 in cash, which shall
become the principal of the Trust to be held, administered, and disposed of by
the Trustee as provided in this Agreement. From time to time the Corporation
shall also deposit with the Trustee such contributions as may be permitted or
required pursuant to Sections 2(c) and 2(d) of this Agreement. All such
contributions and all accumulations and accruals, and the income (net of
expenses and taxes) with respect thereto, shall be held by the Trustee in trust
pursuant to this Agreement and shall be invested, reinvested and applied as
provided herein. The Trustee hereby accepts being named as Trustee under this
Agreement and agrees to hold the Trust Fund subject to all of the terms and
conditions hereof.

(b)            The Trust established hereunder shall be revocable by the
Corporation at any time before a Change of Control, but shall be irrevocable
upon and after a Change of Control. The Trust is intended to be a grantor trust
within the meaning of subpart E, part I, subchapter J, chapter 1, subtitle A of
the Internal Revenue Code of 1986, as amended, (more commonly known as a “rabbi
trust”) and shall be construed accordingly. All income earned on the assets of
the Trust Fund shall be taxable to the Corporation, whether before or after the
Trust becomes irrevocable. All taxes with respect to the Trust shall be payable
by the Corporation from its separate funds and shall not be charged against the
Trust Fund. The principal of the Trust, and any earnings thereon, shall be held
separate and apart from other funds of the Corporation and

 

4



--------------------------------------------------------------------------------

shall be used exclusively for the uses and purposes of Participants and general
creditors as set forth herein. Participants and their beneficiaries shall have
no preferred claim on, or beneficial ownership interest in, any assets of the
Trust. Any rights created under the Plans and this Agreement shall be mere
unsecured contractual rights of participants of the Plans and their
beneficiaries against the Corporation. Any assets held by the Trust will be
subject to the claims of the Corporation’s general creditors under federal and
state law in the event of Insolvency.

(c)            The Corporation, with the concurrence of the Trustee, may at any
time deposit with the Trustee additional cash or marketable securities to be
credited to the Trust Fund. Neither the Trustee nor any participant or
beneficiary of the Plans shall have any right to compel such additional
deposits.

(d)            Within 30 days after a Change of Control has occurred, the
Corporation shall irrevocably deposit with the Trustee cash or marketable
securities (other than stock or debt obligations of the Corporation) to be
credited to the Trust Fund in an amount which, when added to any funds already
credited to the Trust Fund, the Corporation reasonably determines will be at
least sufficient to pay:

(i)             the Benefit Commitments, and

(ii)            all anticipated future expenses of the Trust Fund, including the
fees and expenses of the Trustee described in Section 6(b).

(e)            At least annually after a Change of Control, the Independent
Administrator shall retain an actuary to re-determine the amount determined
pursuant to (d) above. Such re-determination shall be performed using the
factors and assumptions set forth in Schedule 2. If the current fair market
value of the assets of the Trust Fund does not equal or exceed 110% of the
amount so re-determined, the Independent Administrator shall so advise the
Corporation and the Corporation shall, within 30 days after receiving such
notice, make an irrevocable contribution to the Trust equal to the excess of the
re-determined amount over the current fair market value of the assets of the
Trust Fund.

(f)             The Trustee shall not be responsible for the computation or
collection of any contribution to the Trust Fund.

(g)            Notwithstanding the provision of the Trust to the contrary, in
order to comply with Section 409A(b) of the Internal Revenue Code of 1986 as
amended (the “Code”), the following rules shall apply:

No assets will become restricted to the provision of benefits in connection with
a change in the Corporation’s financial health or the occurrence of a
“restricted period” as defined in Section 409A(b)(3)(B), and the Corporation
shall not make contributions to the Trust for the purpose of paying deferred
compensation to an “applicable covered employee” as defined in
Section 409A(b)(3)(D) of the Code under a nonqualified deferred compensation
plan during such restricted period. In the event that contributions are made
during a restricted period for the benefit of persons other than “applicable
covered employees,” the Corporation will thereafter direct the Trustee to
establish such sub-accounts as necessary to separate funding contributed for the
benefit of “applicable covered employees” and other persons.

 

5



--------------------------------------------------------------------------------

SECTION 3.    PAYMENTS FROM THE TRUST

(a)            Upon the effective date of this Agreement, the Corporation shall
furnish the Trustee with written information regarding the Participants and
their beneficiaries under the Plans and the dates of distribution and amounts of
benefits under the Plans and shall update such information on a regular basis.
The entitlement of a Participant or beneficiary of the Plans to benefits under
the Plans shall be determined by the Corporation or such party as it shall
designate under the Plan, and any claim for such benefits shall be considered
and reviewed under the procedures set out in the Plans.

(b)            The Corporation shall have the duty to notify the Trustee if a
Change of Control occurs. If the Corporation fails to provide such notice and
the Trustee has a reasonable basis for believing that a Change of Control has
occurred, then the Trustee shall be authorized to act under this section as if
the Corporation had provided such notice. After a Change of Control, the
Corporation shall: (i) within 30 days furnish to the Trustee the information
described in (a) above with respect to the Benefit Commitments which are then
payable under the Plans; (ii) update such information with respect to all Plans
not less frequently than annually; (iii) furnish the Trustee with any other
information the Trustee may reasonably request within 30 days after such
request; and (iv) within 30 days following the Change of Control, appoint an
Independent Administrator which shall assume responsibility for the
administration of the Plans and provide such information and assistance as may
be necessary or appropriate to assist the Independent Administrator to carry out
its duties in connection with the Plans.

(c)            Before a Change of Control, the Trustee shall make payments from
the Trust Fund to Participants and their beneficiaries under the Plans if so
directed by the Corporation. The Corporation shall deliver to the Trustee a
schedule (a “Payment Schedule”) that indicates the amounts payable in respect of
each Participant and beneficiary of the Plans, that provides a formula or other
instructions acceptable to the Trustee for determining the amounts so payable,
the form in which such amount is to be paid (as provided for or available under
the Plans), and the time of commencement for payment of such amounts. Except as
otherwise provided herein, the Trustee shall make payments to participants and
beneficiaries of the Plans in accordance with the Payment Schedule. The
Corporation may withdraw funds from the Trust Fund for any purpose at any time
before a Change of Control.

(d)            After a Change of Control the Trustee shall pay the Benefit
Commitments to the Participants and their beneficiaries in the amounts and at
the time directed by the Independent Administrator. The Independent
Administrator shall deliver to the Trustee a schedule (a “Payment Schedule”)
that indicates the amounts payable in respect of each Participant and
beneficiary of the Plans, that provides a formula or other instructions
acceptable to the Trustee for determining the amounts so payable, the form in
which such amount is to be paid (as provided for or available under the Plans),
and the time of commencement for payment of such amounts. Except as otherwise
provided herein, the Trustee shall make payments to Participants and their
beneficiaries in accordance with the Payment Schedule.

(e)            Except as provided in Section 11(d), no funds shall be paid to
the Corporation after a Change of Control unless the Trustee determines in its
sole discretion that the funds will

 

6



--------------------------------------------------------------------------------

never be required to pay Benefit Commitments under the Plans and expenses of the
Trust Fund and the Independent Administrator.

(f)             After a Change of Control, the Trustee shall pay benefits
(including, without limitation, benefits accruing on account of services
rendered after the date of the applicable event or on account of a period of
employment after the applicable event) under the Plans in excess of the Benefit
Commitments only if the Corporation deposits additional cash or marketable
securities sufficient to pay such excess benefits or the Trustee determines in
its sole discretion that the Trust Fund is sufficient to pay all Benefit
Commitments, expenses of the Trust Fund and such excess benefits, and the
Corporation agrees in writing that it will not make a request pursuant to
Section 3(e) prior to the termination of the Trust that the Trustee make a
distribution of funds in excess of the amount necessary to pay the Benefit
Commitments and Trust Fund expenses.

(g)            Payments to Participants and their beneficiaries pursuant to
Sections 3(c) and 3(d) shall be made by the Trustee to the extent that funds in
the Trust Fund are sufficient for such purpose. The Corporation may make payment
of benefits directly to Participants and their beneficiaries as they become due
under the terms of the Plans. The Corporation shall notify the Trustee of its
decision to make payment of benefits directly prior to the time amounts are
payable to Participants or their beneficiaries. In addition, if the principal of
the Trust, and any earnings thereon, are not sufficient to make payments of
benefits in accordance with the terms of the Plans, the Corporation shall make
the balance of each such payment as it falls due or shall direct the Trustee as
to modifications required to the then-current Payment Schedule. After a Change
of Control, the Independent Administrator shall instead provide such direction.
The Trustee shall notify the Corporation where principal and earnings are not
sufficient. However, after a Change of Control, any payments in excess of the
Benefit Commitments shall be reduced as necessary or completely terminated
before payment of any Benefit Commitments shall be reduced.

(h)            Notwithstanding any other provisions of this Agreement, before or
after a Change of Control, the Trustee shall cease payment of benefits to
participants and beneficiaries of the Plans if the Corporation is Insolvent. At
all times during the continuance of this Trust, the principal and income of the
Trust shall be subject to the claims of the general creditors of the Corporation
under federal and state law as set forth herein. For this purpose, the knowledge
of any of its affiliates shall not be imputed to the Trustee. The Trustee shall
resume benefit payments only after determining that the Corporation is not
Insolvent or as directed by a court of competent jurisdiction.

(i)             The Board of Directors and the Chief Executive Officer of the
Corporation shall have the duty to notify the Trustee in writing of the
Corporation’s Insolvency. Except as provided in the next sentence or to the
extent the Trustee has actual knowledge of Insolvency, the Trustee shall have no
duty to inquire whether the Corporation is Insolvent. If a person claiming to be
a creditor of the Corporation alleges in writing to the Trustee that the
Corporation is Insolvent, the Trustee shall independently determine or, within
30 days after receipt of such notice, shall petition a court to determine
whether the Corporation is Insolvent and shall suspend benefit payments pending
such determination. The Corporation shall promptly provide all information
reasonably requested by the Trustee to enable the Trustee or the court to make
such

 

7



--------------------------------------------------------------------------------

determination. The Trustee may in all events rely on such evidence concerning
the Corporation’s solvency as may be furnished to the Trustee and that provides
the Trustee a reasonable basis for making a determination concerning the
Corporation’s solvency. If at any time the Trustee has determined that the
Corporation is Insolvent, the Trustee shall discontinue payments to Plan
Participants or their beneficiaries and shall hold the assets of the Trust for
the benefit of the Company’s general creditors. Nothing in this Agreement shall
in any way diminish the rights of Participants and their beneficiaries to pursue
their rights as general creditors of the Corporation with respect to benefits
due under the Plans or otherwise.

(j)             The Trustee shall resume the payment of benefits to Participants
and their beneficiaries only after the Trustee has determined that the
Corporation is not Insolvent (or is no longer Insolvent.) Provided that there
are sufficient assets, if the Trustee discontinues or suspends benefit payments
under Section 3(h) or 3(i) and subsequently resumes such payments, the first
payment following such discontinuance or suspension shall include the aggregate
amount of all payments that would have been made under the Plans during the
period of discontinuance or suspension, less the aggregate amount of any
payments made by the Corporation to the Participant or beneficiary pursuant to
the Plans during such period, together with interest equal to 120% of the
long-term applicable federal rate, with quarterly compounding, as published
under Section 1274(d) of the Code for the first month of each calendar quarter.
The Corporation or the Independent Administrator, as the case may be, will
direct the Trustee as to the amount of such first payment following
discontinuance or suspension.

(k)            No Participant or beneficiary shall have any claim on or
beneficial ownership interest in any assets of the Trust Fund before such assets
are paid to the Participant or beneficiary, and all rights created under the
Plans shall be unsecured contractual rights against the Corporation.

(l)             Except as otherwise provided hereunder, after the Trust has
become irrevocable, the Corporation shall have no right or power to direct the
Trustee to return to the Corporation or to divert to others any of the Trust
assets before all payment of benefits have been made to Participants and their
beneficiaries pursuant to the terms of the Plans.

SECTION 4.    MANAGEMENT OF TRUST ASSETS

(a)            Prior to a Change of Control, the Trust Fund shall be held,
invested and reinvested by the Trustee only as directed in writing by the
Corporation from time to time. To the extent the Corporation has not so directed
the Trustee as to the investment of any portion of Trust assets before they are
contributed to the Trust, the Corporation hereby directs the investment of such
assets in the default investment fund indicated in Schedule 3 attached hereto.
If the Corporation delegates its investment authority hereunder to any third
party, the Corporation will remain liable hereunder as if the Corporation had
acted directly.

(b)            After a Change of Control, the Trustee shall have exclusive
authority and discretion to manage and control the Trust Fund and may employ
investment managers (including affiliates of the Trustee) to manage the
investment of the Trust Fund. In exercising such authority and discretion, the
Trustee shall be guided by the investment policy guidelines

 

8



--------------------------------------------------------------------------------

established by the Corporation for this purpose, a copy of which guidelines
shall be delivered to the Trustee.

The Trustee shall discharge its investment duties with the care, skill, prudence
and diligence under the circumstances then prevailing that a prudent person
acting in a like capacity and familiar with such matters would use in the
conduct of an enterprise of a like character and with like aims, provided,
however, that the Trustee shall incur no liability to any person for any action
taken pursuant to a direction, request, or approval given by the Corporation or
the Independent Administrator which is contemplated by, and in conformity with,
the terms of the Plans or this Agreement and is given in writing by the
Corporation or the Independent Administrator. In the event of a dispute between
the Corporation (or Independent Administrator) and a party, the Trustee may
apply to a court of competent jurisdiction to resolve the dispute.

(c)            In no event shall assets of the Trust Fund be invested in
securities (including stock or rights to acquire stock) or obligations of the
Corporation, other than a de minimis amount held in common investment vehicles
in which the Trustee invests. All rights associated with Trust assets shall be
exercised by the Trustee or the person designated by the Trustee and shall in no
event be exercisable by or rest with Participants.

(d)            To the fullest extent permitted by law, the Trustee is expressly
authorized to:

(i)             retain the services of a registered broker-dealer organization
hereafter affiliated with U.S. Bank National Association, and any future
successors in interest thereto (collectively for the purposes of this paragraph
referred to as the “Affiliated Entities”), to provide services to assist in or
facilitate the purchase or sale of investment securities in the Trust,

(ii)            acquire as assets of the Trust shares of mutual funds to which
Affiliated Entities provides, for a fee, services in any capacity and

(iii)           acquire in the Trust any other services or products of any kind
or nature from the Affiliated Entities regardless of whether the same or similar
services or products are available from other institutions.

The Trust may directly or indirectly (through mutual funds fees and charges, for
example) pay management fees, transaction fees and other commissions to the
Affiliated Entities for the services or products provided to the Trust and such
mutual funds at such Affiliated Entities’ standard or published rates without
offset (unless required by law) from any fees charged by the Trustee for its
services as Trustee.

The Trustee may also deal directly with the Affiliated Entities regardless of
the capacity in which it is then acting, to purchase, sell, exchange or transfer
assets of the Trust even though the Affiliated Entities are receiving
compensation or otherwise profiting from such transaction or are acting as a
principal in such transaction.

(e)            Each of the Affiliated Entities is authorized to

(i)             effect transactions on national securities exchanges for the
Trust as directed by the Trustee, and

 

9



--------------------------------------------------------------------------------

(ii)            retain any transactional fees related thereto, consistent with
Section 11(a)(1) of the Exchange Act, as amended, and related Rule 11a2-2(T).

(iii)           Included specifically, but not by way of limitation, in the
transactions authorized by this provision are transactions in which any of the
Affiliated Entities are serving as an underwriter or member of an underwriting
syndicate for a security being purchased or are purchasing or selling a security
for its own account. In the event the Trustee is directed by the Corporation or
any designated investment manager, as applicable hereunder (collectively
referred to for purposes of this paragraph as the “Directing Party”), the
Directing Party shall be authorized, and expressly retains the right hereunder,
to direct the Trustee to retain the services of, and conduct transactions with,
Affiliated Entities fully in the manner described above.

SECTION 5.    POWERS OF TRUSTEE

Subject to Sections 3 and 4, the Trustee shall have full power and authority
with respect to any and all moneys, securities and other property at any time
received or held in the Trust Fund to do all such acts, take all such
proceedings and exercise all such rights and privileges, whether herein
specifically referred to or not, as could be done, taken or exercised by the
absolute owner thereof, including, without in any way limiting the generality of
the foregoing, the following:

(a)            To collect and receive the income of the Trust Fund and to invest
and reinvest the Trust Fund in investments of any kind, including but not
limited to investments administered, advised, custodied, issued, offered,
sponsored, underwritten, or otherwise serviced by the Trustee or any of the
Trustee’s affiliates; The Corporation hereby acknowledges (i) that the Trustee’s
affiliate is the investment advisor for the First American Funds, Inc.; the
First American Investment Funds, Inc.; and the First American Strategy Funds,
Inc. (collectively, the “Affiliated Funds”); (ii) that the Trustee is the
sub-administrator, securities lending agent, and custodian for the Affiliated
Funds; (iii) that the Trustee receives compensation from the Affiliated Funds as
detailed in the prospectuses for the Affiliated Funds; (iv) that the Trustee has
received such prospectuses; (v) that the Affiliated Funds are neither insured by
the Federal Deposit Insurance Corporation or any other governmental agency nor
guaranteed by the Trustee or by any Affiliated Entity; and (vi) that any mutual
fund investment involves risks (including but not limited to the possible loss
of principal);

(b)            To pay the expenses of the Trust (excluding any taxes payable by
the Corporation under Section 2(b)) out of the Trust Fund, including the fees
and reasonable expenses of the Independent Administrator and including
reasonable compensation for its services as Trustee (if and to the extent that
the Corporation does not pay such expenses and compensation);

(c)            To employ suitable agents and counsel, and pay their reasonable
expenses and compensation out of the Trust Fund (if and to the extent that the
Corporation does not pay such expenses and compensation);

(d)            To sell, convey, exchange or otherwise dispose of any property at
any time held in trust hereunder;

 

10



--------------------------------------------------------------------------------

(e)            To hold uninvested any cash contributions to the Trust Fund and
to create reserves of cash or other assets of the Trust Fund in the banking
department of any affiliate of the Trustee, without liability for interest
thereon, for the payment of expenses, or for distributions pursuant to the
Plans, or for any other purpose in connection with the Plans, notwithstanding
the affiliate’s receipt of “float” from such uninvested cash;

(f)             To deposit any moneys at any time held in the Trust Fund in any
savings bank, in the savings department of any bank or in a banking affiliate of
the Trustee;

(g)            To invest assets of the Trust Fund in any mutual funds advised by
the Trustee or any of its affiliates or for which an affiliate of the Trustee
acts as a custodian or other service provider and to receive management fees
from such mutual funds for services performed for such funds;

(h)            To have, respecting bonds, shares of corporate stock and other
securities, all the rights, powers and privileges of an owner, including holding
securities in the name of the Trustee or in the name of a nominee securities
depository with or without disclosure of the Trust, voting any corporate stock
either in person or by proxy, with or without power of substitution, making
payment of calls, assessments or other sums deemed by the Trustee expedient for
the protection of the Trust Fund, exchanging securities, selling or exercising
stock subscriptions or conversion rights, participating in foreclosures,
reorganizations, consolidations, mergers, liquidations, pooling agreements,
voting trusts, and assenting to corporate sales, leases and encumbrances. The
Trustee may provide to the Corporation (or, after a Change of Control, to the
Independent Administrator) the proxy of any security when in the Trustee’s
judgment the Trustee or one of its affiliates may have a conflict of interest;

(i)             To enter into any contracts with, or purchase any annuities
from, any insurance company or insurance companies for the purpose of providing
for distributions under the Plans; and

(j)             To settle, compromise or submit to arbitration any claims, debts
or damages due or owing to or from the Trust or the Trust Fund; to commence or
defend legal proceedings for or against the Trust; and to represent the Trust in
all proceedings in any court of law or equity or before any other body or
tribunal.

(k)            The Trustee shall have, without exclusion, all powers conferred
on trustees by applicable law, unless expressly provided otherwise herein,
provided, however, that if an insurance policy is held as an asset of the Trust,
the Trustee shall have no power to name a beneficiary of the policy other than
the Trust, to assign the policy (as distinct from conversion of the policy to a
different form) other than to a successor Trustee, or to loan to any person the
proceeds of any borrowing against such policy.

(l)             Notwithstanding any powers granted to the Trustee pursuant to
this Agreement or to applicable law, the Trustee shall not have any power and
shall not take any action that could result in this Trust being classified as a
corporation or a partnership under U.S. federal income tax laws, pursuant to
section 301.7701-2 of the Procedure and Administrative Regulations promulgated
pursuant to the Internal Revenue Code.

 

11



--------------------------------------------------------------------------------

SECTION 6.    TAXES, EXPENSES AND COMPENSATION OF TRUSTEE

(a)            The Corporation shall pay any federal, state, local or other
taxes imposed with respect to the assets or income of the Trust Fund. The
Corporation (or, following a Change of Control, the Independent Administrator)
will perform any tax calculation, withholding, reporting, and remitting to the
appropriate taxing authorities of any federal, state, or local income, wage, or
other taxes that may be required to be calculated, withheld, reported, or
remitted with respect to any payments made to Participants or their
beneficiaries from the Trust Fund. The Trustee will have no responsibility for
the same, except as directed in every detail by the Corporation or the
Independent Administrator, as the case may be.

(b)            The fees and expenses of the Trustee may be revised from time to
time as agreed to by the parties. A schedule of the Trustee’s fees and expenses
shall be agreed upon by the parties hereto. The Trustee’s reasonable expenses,
including but not limited to the retention of legal counsel, accountants and
actuaries and such other professionals as the Trustee determines are necessary
or appropriate to enable it to perform its services as Trustee, shall be charged
to and payable from the Trust Fund on a monthly basis, or on such other basis as
the Trustee deems reasonable, except to the extent that such fees and expenses
are paid by the Corporation.

SECTION 7.    RECORDS AND ACCOUNTING

(a)            The Trustee shall keep accurate and detailed records and accounts
with respect to all assets included in the Trust Fund and all investments,
receipts and disbursements and other transactions involving the Trust, except
that the Corporation shall maintain all accounts for Participants and their
beneficiaries as provided in the Plans. All accounts, books and records
maintained by the Trustee shall be open to inspection by any person designated
by the Corporation at all reasonable times.

(b)            Within 60 days following the close of each calendar year or the
date of removal or resignation of the Trustee or termination of the Trust, the
Trustee shall file with the Corporation a written report setting forth all
investments, receipts, disbursements and other transactions effected by it
during the calendar year or part thereof for which the report is filed, in such
form as the Corporation and the Trustee shall agree. The Trustee also shall
render such additional statements or reports to the Corporation as the
Corporation may reasonably request from time to time.

SECTION 8.    INDEMNIFICATION AND LIMITATION OF LIABILITY

The Corporation shall indemnify and hold the Trustee harmless from and against
any liability, and the Trustee will incur no liability to any person for, any
claims, liabilities, losses, costs, taxes, penalties, interest, and expenses
(including reasonable attorneys’ fees) that may be imposed on, incurred by, or
asserted against the Trustee by reason of the Trustee’s actions or omissions in
connection with this Agreement or the Trust, including but not limited to
actions or omissions consistent with directions provided hereunder, unless
arising from the Trustee’s own gross negligence, willful misconduct, or willful
breach of the provisions of or its obligations under this Agreement. The Trustee
shall not be required to give any bond or any other security for the faithful
performance of its duties under this trust agreement, except as required by law.

 

12



--------------------------------------------------------------------------------

All indemnifications and releases provided in this Agreement will survive any
Change of Control and the termination of this Agreement.

The Trustee will have no duty to (i) apply for or obtain a ruling from the
Internal Revenue Service as to, or otherwise determine, the tax consequences of
the Plans, the Plan documents, the Trust, or this Agreement, as to the
Corporation, Participants, beneficiaries, or otherwise, including but not
limited to whether the arrangement created hereunder is a safe harbor rabbi
trust and whether any action hereunder complies with Code Section 409A;
(ii) construe the terms of the Plans; determine eligibility under the Plans
(including eligibility for participation, vesting, and distribution, as well as
the timing, amount, and form thereof); resolve benefit claims or claim appeals;
maintain participant-level records; or otherwise function as the administrator
of the Plans; (iii) unless otherwise required by law, give notices or make
filings required by applicable statutes or regulations for any plan;
(iv) determine, monitor, or collect contributions; (v) inquire whether the
Corporation has timely filed a top-hat exemption letter or has otherwise
satisfied the reporting and disclosure obligations of Part I of Title I of
ERISA; (vi) determine, conduct a review of, make recommendations with respect
to, or otherwise question the investment policy guidelines, the classes of
permissible investments under this Agreement; buying, holding, or selling Trust
assets with respect to any portion of the Trust over which anyone other than the
Trustee has investment authority; and the compliance of such buying, holding,
and selling with the investment policy guidelines; (vii) monitor service
providers hired by the Corporation, including any Independent Administrator; or
(ix) make a distribution to the extent that Trust assets, when reduced by taxes
applicable to such distribution, when further reduced by expenses payable by the
Trust, are less than the amount of the payment.

SECTION 9.    ADMINISTRATION OF THE PLANS; COMMUNICATIONS

(a)            The Corporation shall administer the Plans as provided therein
and subject to Section 3(d), the Trustee shall not be responsible in any respect
for administering the Plans. The Trustee shall not be responsible for the
adequacy of the Trust Fund to meet and discharge all payments and liabilities
under the Plans.

(b)            Any action of the Corporation, or if applicable, the Independent
Administrator under any provision of this Agreement shall be evidenced by a
written instrument signed by an authorized agent of the Corporation or if
applicable, the Independent Administrator. The Corporation, or if applicable,
the Independent Administrator shall furnish the Trustee from time to time with
evidence satisfactory to the Trustee as to the agents authorized to sign such
instruments.

SECTION 10.  RESIGNATION OR REMOVAL OF TRUSTEE

(a)            The Trustee may resign at any time and for any reason before a
Change of Control upon written notice to the Corporation. After receipt of such
written notice, the Corporation shall appoint a successor trustee that will
become Trustee upon its acceptance of the Trust. The Trustee’s resignation shall
become effective upon the earlier of the date six months after such written
notice is provided or the date the successor trustee is appointed by the
Corporation and accepts the Trust. If the Corporation fails to deliver to the
Trustee a successor’s written acceptance of trusteeship within six months of
received notice of the Trustee’s

 

13



--------------------------------------------------------------------------------

resignation, the Trustee may immediately petition a court of competent
jurisdiction at Trust expense for the appointment of a successor. Even so, the
Trustee shall have no duty to find or secure the appointment of a successor upon
its resignation pursuant to this Section 10(a).

(b)            After a Change of Control, the Trustee may resign at any time and
for any reason upon written notice to the Corporation, and, if applicable, the
Independent Administrator. Such resignation shall become effective only if:

(i)             The Trustee has obtained the agreement of a bank to act as
successor trustee which bank

(A)        is among the 100 largest banks in the United States, as measured by
deposits,

(B)        has a rating of “B/C” or greater based upon the most current rating
from Keefe, Bruyett & Woods (“KB&W’) or its successor, or if KB&W or its
successor should cease to publish ratings, then a short-term debt rating from
Moody’s of “P-1” or greater, or from Standard and Poor’s of “A-1” and

(C)        has no present commercial banking relationship with the Corporation
or any of its subsidiaries, affiliates or successors; or

(ii)            A court of competent jurisdiction has appointed a successor
trustee, but only after the Trustee has used reasonable efforts to find a
successor pursuant to (i) above.

The Trustee shall continue to be trustee of the Trust Fund until the new trustee
is in place, and the Trustee shall be entitled to expenses and fees (including
expenses incurred in finding a successor trustee or petitioning a court to name
a successor trustee) through the later of the effective date of its resignation
as Trustee or the end of its custodianship of the Trust Fund.

(c)            Prior to a Change of Control, the Corporation may remove the
Trustee upon 30 days written notice to the Trustee, or upon such shorter period
as is acceptable to the Trustee. Such removal shall become effective, however,
only upon the occurrence of all of the following events:

(i)             The appointment by the Corporation of a successor trustee;

(ii)            The acceptance of the Trust by the successor trustee; and

(iii)           The delivery of the Trust Fund to the successor trustee.

(d)            Following a Change of Control, the Independent Administrator, if
it agrees to assume such power and responsibility, may remove the Trustee by
following the steps prescribed for the Corporation in (c) above.

(e)            Upon designation or appointment of a successor trustee, the
Trustee shall transfer the Trust Fund to the successor trustee reserving such
reasonable sums as the Trustee shall deem necessary to defray its expenses in
settling its accounts and to pay any of its compensation due

 

14



--------------------------------------------------------------------------------

and unpaid. If the sums so reserved are not sufficient for these purposes, the
Trustee shall be entitled to recover the amount of any deficiency from either
the Corporation or the Trust Fund held by the successor trustee, or both.

SECTION 11.  AMENDMENT OF AGREEMENT; TERMINATION OF TRUST

(a)            At any time prior to a Change of Control, this Trust Agreement
may be amended by a written instrument executed by the Trustee and the
Corporation. Notwithstanding the foregoing, no such amendment shall conflict
with the terms of the Plans or shall make the Trust revocable after it has
become irrevocable in accordance with Section 2(b) hereof.

(b)            The provisions of this Agreement and the Trust created hereby may
not be amended or terminated after a Change of Control, except to the extent
required by applicable law, but no such amendment shall conflict with the terms
of the Plans or shall make the Trust revocable.

(c)            In the event the Corporation terminates the Trust prior to the
occurrence of a Change of Control, the Trustee shall reserve such sums as it
deems necessary to pay its fees and expenses, and shall distribute all remaining
assets of the Trust Fund in accordance with the written directions of the
Corporation.

(d)            The Trust shall be terminated upon the earlier of the exhaustion
of the Trust Fund or the final payment of all amounts payable to all of the
Participants and their beneficiaries pursuant to the Plans, and the payment of
all amounts due to the Trustee and all costs and expenses chargeable to the
Trust. Promptly upon termination of this Trust, and after payment of all fees,
expenses and indemnities due to or incurred by the Trustee hereunder, any
remaining portion of the Trust Fund shall be paid to the Corporation.

SECTION 12.  GOVERNING LAW; SEVERABILITY

(a)            This Agreement shall be construed and enforced in accordance with
the laws of the State of Washington.

(b)            Any provision of this Agreement that is determined to be invalid
or unenforceable shall be ineffective without invalidating the remaining
provisions hereof.

(c)            This Agreement shall have binding effect on the successors and
assigns of the Corporation and on all parent and subsidiary companies related to
any such successor or assign.

(d)            This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original instrument, but all of which shall be
considered one and the same agreement, and shall become binding when one or more
counterparts have been signed by and delivered to each of the parties hereto.

(e)            Benefits payable to Participants and their beneficiaries may not
be anticipated, assigned (either at law or in equity), alienated, pledged,
encumbered, or subjected to attachment, garnishment, levy, execution, or other
legal or equitable process.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this amended and restated
Agreement to be executed by their duly authorized officers as of this 11th day
of December 2008.

 

CLEARWATER PAPER CORPORATION

By:

 

/s/ Thomas H. Carter

Its:

 

Vice President

U.S. BANK NATIONAL ASSOCIATION

By:

 

/s/ Jenni Hogaboom

Its:

 

Vice President and Relationship Manager

 

16



--------------------------------------------------------------------------------

Schedule 1

The Plans

Clearwater Paper Corporation Salaried Supplemental Benefit Plan

Clearwater Paper Corporation Annual Incentive Plan

Clearwater Paper Corporation Deferred Compensation Plan for Directors

Clearwater Paper Corporation Management Deferred Compensation Plan *

Clearwater Paper Corporation Severance Program for Executive Employees

Clearwater Paper Salaried Severance Plan **

Deferred Compensation Agreement Between Potlatch Corporation and Richard N.
Congreve dated as of December 2, 1982, as amended

Severance and/or Employment Agreements:

 

    

Beech, John M.

 

    

Collier, James R.

 

    

Congreve, Richard N.

 

    

DeBorde, Robert M.

 

    

Fleshman, Nancy (survivor of James Fleshman)

 

    

Morton, G. William

 

    

Saarela, Edward G.

 

 

 

*

The contributions made to the Trust Fund by the Corporation with respect to
Directed Investment Accounts under the Management Deferred Compensation Plan
shall be held in separate sub-accounts and the provisions of Section 3 shall
apply separately to such sub-accounts.

 

**

The contributions made to the Trust Fund by the Corporation with respect to the
Salaried Severance Plan shall be held in a separate sub-account and the
provisions of Section 3 shall apply separately to such sub-account.

 

1



--------------------------------------------------------------------------------

Schedule 2

Summary of Funding Methods and Assumptions for

Severance Contracts, Employment Agreements and

Retirement Plan Supplemental Benefit

Discount Rate

Discount rate will be determined using the discount rate to determine Clearwater
Paper Salaried Retirement Plan benefits for the fiscal year in which a Change of
Control occurs.

Termination and Retirement

All active participants terminate two years after the valuation date, or
immediately, if that produces a higher liability. Benefit payments begin at the
earliest retirement date following termination.

Mortality

No mortality before retirement. Post-retirement mortality using RP-2000
mortality table.

Trust Expenses

5% of liabilities

 

1



--------------------------------------------------------------------------------

Schedule 3

Default Investment Fund

 

 

First American Funds – Prime Obligations Fund (Share Class Y)

 

1